DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 12/2/2020. Claims 1-18 and 20-26 are pending in the application. Claims 1, 11 and 15 were amended and claim 19 was cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-12, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tomasso et al. (WO2008/002995A2) cited by the applicant in an IDS, and further in view of Nunes et al. ((US 2003/0203097 Al).
 	 Regarding claims 1, 3,  11, 12, 15 Tomasso discloses a method of making a solid product comprising protein and fruit solids, and a product, wherein the protein is not coagulated [0015][0016] and the product does not harden during its shelf life, as recited in claim 2. 
Tomasso discloses a method of preparing an indulgent edible composition comprising: mixing a hydrocolloid gelling agent, a starch, a protein-containing component and water, thereby forming a premix, heating said premix and cooking thereby forming a cooked mass, wherein the protein-containing component substantially hydrates in water and will not coagulate ([0071]-[0074], [0086]; and further discloses 
Tomasso discloses “2.5 wt. % to about 45 wt. % of a sweetener” that may be a fruit juice, which overlaps the claimed amount of a fruit component, but is silent regarding the concentration, pH and composition of the fruit juice.  Tomasso does not specifically require the fruit juice applied as a sweetener to be a single strength juice that is clear or free of solids.   However,  Nunes et al. [0084][0091] in applying fruit juice as a sweetener and flavor component in an acidic composition comprising protein, discloses interchangeability using  fruit juice, concentrated fruit/puree for this purpose. Nunes discloses 0.1 % to about 99%, fruit juice, the weight percentage of fruit juice is based on a single strength 2° to 16° Brix fruit juice. By definition of deg. Brix, this corresponds to a soluble fruit solids content of 2%-16%, overlapping the claimed at least 10% fruit solids.  The fruit juice can be incorporated as a puree, comminute, or as a single strength or concentrated juice, and especially preferred is incorporation of the fruit juice as  a concentrate with a typical solids content (primarily as sugar solids) of from about 20° to about 80° Brix, meeting the claimed limitation of at least 10% fruit solids [0084].  Furthermore, the fruit juice as exemplified by the juices listed in [0049] is Tomasso, contains a fiber component and hydrocolloid, the presence of fruit solids other than sugars would not change the scope of the invention in the event that a concentrated fruit or puree (comminuted fruit) provides sugar solids, acidic components, and fiber components including hydrocolloids.  One of ordinary skill in the art would therefore apply a concentrated fruit or puree in the method in Tomasso with a reasonable expectation of success in an acidic food product comprising sugars, protein and hydrocolloid. 
Regarding claims 5-6,8 and 9, 14 , 16 and 20, the total solids content of the composition is in the range of 50% to 90% [0067], which overlaps the claimed range, and the water activity is in the range of 0.4-0.95, [0068] which encompasses the claimed range. Glycerol, as claimed, is included as a processing aid to prevent frothing during hydration [0065]. Constant agitation during the heating step and water removal ensures that no lumps or skinning of the mixture as above occurs [0098]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 7, Tomasso discloses sweetener, a fiber and a flavor additive as claimed ([0062] [0063], Example 1).
Regarding claims, 10 and 18, Tomasso discloses hydrocolloid agents as claimed [0051].
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

The claimed invention does not establish a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, as the prior art teaches the claimed 	.  
Regarding claim 17, Tomasso discloses concentrated protein ingredients as claimed [0033]. 
Regarding claims 21-26, both Tomasso and the current invention disclose preparing products comprising concentrated protein, a fruit component having an acidic pH and a hydrated hydrocolloid. Tomasso discloses that protein in the disclosed compositions is not coagulated [0086] during processing and is therefore expected to be minimally denatured, as denaturation typically precedes coagulation. 
Claims 4 and 13 are rejected under 35 USC 103 as being unpatentable over Tomasso in view of Nunes as applied to claims 1 and 11 above , and further in view of  Farber (US 2004/0237663A1).
Tomasso does not specifically disclose the hydrated hydrocolloid agent further comprising a sugar as claimed. However. Farber in making delivery systems including confectionery type preparations , suggests preparing a matrix comprising hydrated hydrocolloid and sugar to minimize degradation of functional ingredients [0130] [0132],  such as proteins  [0121]. It would have been obvious to one of ordinary skill in the art to add a sugar to the hydrocolloid hydrate before combining with protein to ensure minimized degradation of the protein during processing, with a reasonable expectation of success.
Claims 1-18 and 20-26 are therefore prima facie obvious in view of the art.
Response to Arguments
	In view of claim amendments, a new ground of rejection is detailed in the current office action, which addresses the related arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793